                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 THE LAMAR COMPANY, LLC                                                 PLAINTIFF

 v.                                              CAUSE NO. 1:17cv149-LG-RHW

 THE MISSISSIPPI
 TRANSPORTATION COMMISSION                                            DEFENDANT

      MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       MISSISSIPPI TRANSPORTATION COMMISSION’S MOTION FOR
      SUMMARY JUDGMENT AND DENYING LAMAR COMPANY, LLC’S
         AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT

       BEFORE THE COURT are the [24] Amended Motion for Partial Summary

Judgment filed by the Lamar Company, LLC, and the [26] Motion for Summary

Judgment filed by the Mississippi Transportation Commission (“MTC”). The

parties have fully briefed the Motions. After reviewing the submissions of the

parties, the record in this matter, and the applicable law, the Court finds that

Lamar’s Motion should be denied, and MTC’s Motion should be granted as to

Lamar’s request for a declaratory judgment concerning the meaning of Miss. Code

Ann. § 49-23-9(2)(b) but denied as to Lamar’s takings claim.

                                  BACKGROUND

       Lamar is an outdoor advertising company that builds and maintains outdoor

advertising signs in Mississippi. MTC, by and through the Mississippi Department

of Transportation (“MDOT”), regulates the dimensions of outdoor advertising signs.

Lamar owns a vertical sign that is designated as Structure 5821 located in Gulfport,

Mississippi.
       In May 2015, Lamar notified MDOT that it wanted to change the shape of

Structure 5821. MDOT refused to approve the reconfiguration of the sign because it

considers it a non-conforming structure due to its proposed height, in excess of forty

feet. In summary, the parties dispute the meaning of Miss. Code Ann. § 49-23-

9(2)(b), which provides in part:

      The height of any sign structure shall not exceed forty (40) feet. The
      height of sign structures erected on or after April 15, 2008, shall not
      exceed forty (40) feet above the level of the road grade unless the grade
      of the land adjacent to the road is higher than the level of the road
      grade, then the height of the sign structure may exceed forty (40) feet
      above the level of the road grade but shall not exceed forty (40) feet
      above the grade of the site where the sign is placed.

The parties also dispute the meaning of the rule that MDOT adopted to implement

that requirements of the statute.

      Lamar filed this lawsuit seeking a declaratory judgment that “any sign

structure erected prior to April 15, 2008 may exceed 40 feet in height above the road

grade and such structures are conforming structures” as well as a declaratory

judgment that “MDOT’s determination that Structure 5821 is ‘non-conforming’

because of its existing height is contrary to law, illegal and a misapplication of

Section 449-23-9(2) and Rule 1000.1.c and that Lamar’s plan to reconfigure

Structure 5821 is entitled to be approved as submitted.” (Compl. 5, ECF No. 1-1.)

Lamar also argues that MTC’s interpretation of the statute and rule have resulted

in a taking of Lamar’s property.




                                          -2-
                                   DISCUSSION

      A motion for summary judgment may be filed by any party asserting that

there is no genuine issue of material fact and that the movant is entitled to prevail

as a matter of law on any claim. Fed. R. Civ. P. 56. The movant bears the initial

burden of identifying those portions of the pleadings and discovery on file, together

with any affidavits, which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

carries its burden, the burden shifts to the non-movant to show that summary

judgment should not be granted. Id. at 324-25. The non-movant may not rest upon

mere allegations or denials in its pleadings but must set forth specific facts showing

the existence of a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256-57 (1986).

     Lamar and MTC dispute whether the following statutory language is
ambiguous:

      The height of any sign structure shall not exceed forty (40) feet. The
      height of sign structures erected on or after April 15, 2008, shall not
      exceed forty (40) feet above the level of the road grade unless the grade
      of the land adjacent to the road is higher than the level of the road
      grade, then the height of the sign structure may exceed forty (40) feet
      above the level of the road grade but shall not exceed forty (40) feet
      above the grade of the site where the sign is placed.

Miss. Code Ann. § 49-23-9(2)(b). MDOT Rule 1000.1.b-c contains nearly identical

language. See Miss. Admin. Code 37-1-13:09002. Lamar argues that the statute

and rule are ambiguous, and that this Court should hold that only signs erected on

or after April 15, 2008 are bound by the height limitation of forty feet. As proof of

legislative intent, Lamar has submitted an affidavit signed by City of Gulfport,

                                          -3-
Mississippi Mayor Billy Hewes in which he testifies that he served as a member of

the Mississippi State Senate’s Highways and Transportation Committee during the

2008 Legislative Session. (Lamar’s Mot. Ex. I, at 1, ECF No. 24-9). Mayor Hewes

sponsored Senate Bill 2955, and the intent of the bill was to allow signs erected on

or before April 15, 2008 to exceed forty feet in height, “but to restrict going forward

all signs erected after April 15, 2008” to forty feet in height. (Id. at 2). He explains

that “[t]he sentence of 49-23-9(2)(b) which reads ‘The height of any sign structure

shall not exceed forty (40) feet.’ should have been deleted from 49-23-9(2)(b);

however, it was not.” (Id.) Mayor Hewes further states that “[t]he second sentence

expresses the true intent of Senate Bill 2955 as passed by the Legislature.” (Id. at

3). MDOT counters: “Plainly, the first sentence referenced [in the statute] prohibits

any signs exceeding forty (40) feet in height. The next sentence clarifies how the

forty (40) feet in height is to be measured after April 15, 2008.” (MTC’s Resp., at 1,

ECF No. 31).

      “When applying state law, ‘we interpret the state statute the way we believe

the state Supreme Court would, based on prior precedent, legislation, and relevant

commentary.’” Vielma v. Eureka Co., 218 F.3d 458, 462 (5th Cir. 2000) (quoting

F.D.I.C. v. Shaid, 142 F.3d 260, 261 (5th Cir. 1998)). “If a state’s highest court has

not spoken on the issue, we look to the intermediate appellate courts for guidance.”

Id. (citing Wood v. Armco, Inc., 814 F.2d 211, 213 n.5 (5th Cir. 1987)).1




1The Mississippi Supreme Court recently “abandon[ed] the old standard of review
giving deference to agency interpretations of statutes,” because it is solely the
                                           -4-
      In considering a statute the first question is whether the statute is

ambiguous. If the statute is not ambiguous, the court must apply the statute

according to its plain meaning and should not use principles of statutory

construction. City of Natchez, Miss. v. Sullivan, 612 So. 2d 1087, 1089 (Miss. 1992).

“A statute is ambiguous when open to two or more reasonable interpretations.”

Cellular S., Inc. v. BellSouth Telecomms., LLC, 214 So. 3d 208, 212 (Miss. 2017).

      The function of the Court is not to decide what a statute should
      provide, but to determine what it does provide. The Court must not
      broaden or restrict a legislative act. Whether a statute is ambiguous,
      or not, the ultimate goal of this Court in interpreting a statute is to
      discern and give effect to the legislative intent. In determining
      legislative intent, this Court must first look to the language of the
      statute at issue.

Clarksdale Mun. Sch. Dist. v. State, 233 So. 3d 299, 305 (Miss. 2017) (internal

quotation marks and citations omitted). “The best evidence of legislative intent is

the text of the statute; the Court may also look to the statute’s historical

background, purpose, and objectives.” Miss. Methodist Hosp. & Rehab. Ctr., Inc. v.

Miss. Div. of Medicaid, 21 So. 3d 600, 607 (Miss. 2009). “If a statute is ambiguous,

it is the Court's duty to ‘carefully review statutory language and apply its most

reasonable interpretation and meaning to the facts of a particular case.’” Id. at 608

(quoting Caldwell v. N. Miss. Med. Ctr., 956 So. 2d 888, 891 (Miss. 2007)).

      The Court finds that Miss. Code Ann. § 49-23-9(2)(b) as written is not

ambiguous. The disputed portion of § 49-23-9(2)(b) begins with the restriction that




court’s duty to interpret statutes. King v. Miss. Military Dep’t, 245 So. 3d 404, 409
(¶12) (Miss. 2018).
                                          -5-
“[T]he height of any sign structure shall not exceed forty (40) feet.” The remainder

of the section at issue provides the metric by which the forty feet height restriction

will be applied to structures erected after April 8, 2008. Thus, taken as a whole,

there is nothing ambiguous about the plain language of § 49-23-9(2)(B). In contrast,

and in order to attribute an alternate meaning to the statutory language, Lamar

asks the Court to disregard an entire sentence in the statute; something that the

legislature has not done by amendment since 2008.

      Notwithstanding the language proposed by the 2008 Senate Highways and

Transportation Committee, the final version of § 49-23-9 enacted by the Mississippi

Legislature says what it says. The presence of statutory language cannot be ignored

or treated as mere surplusage, and the Court cannot restrict or enlarge the meaning

of an unambiguous statute. Wayne Cty. Sch. Dist. v. Morgan, 224 So. 3d 539, 542

(Miss. 2017). When reasonable, a court is obliged to reach an interpretation that

gives effect to all of the statutory language. Miss. Methodist Hosp. & Rehab. Ctr.,

Inc. v. Miss. Div. of Medicaid, 21 So.3d 600, 608 (Miss. 2009). Therefore, the Court

finds that MTC’s Motion for Summary Judgment should be granted to the extent

that Lamar is not entitled to the declaratory judgments it seeks.

      Lamar has also filed a takings claim. While MTC seeks summary judgment

as to Lamar’s entire lawsuit, it has not provided any analysis, argument, or

authority concerning Lamar’s taking claim. MTC’s Motion for Summary Judgment

is therefore denied as to Lamar’s takings claim.




                                          -6-
                                  CONCLUSION

      For the foregoing reasons, the Court finds that Miss. Code Ann. § 49-23-

9(2)(b) and MDOT Rule 1000.1.b-c are clear and unambiguous as to the limitation

on the height of outdoor advertising sign structures. MTC’s Motion for Summary

Judgment is granted as to Lamar’s requests for a declaratory judgments adopting a

different interpretation of the statute and MTC rule at issue. For the same reasons,

Lamar’s Amended Motion for Partial Summary Judgment seeking declaratory

judgments adopting a different interpretation of the statute and MTC rule must be

denied. However, Lamar’s quiescent takings claim remains pending due to MTC’s

failure to adequately address it on the merits.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [24]

Amended Motion for Partial Summary Judgment filed by the Lamar Company,

LLC, is DENIED.

      IT IS, FURTHER ORDERED AND ADJUDGED that the [26] Motion for

Summary Judgment filed by the Mississippi Transportation Commission is

GRANTED as to Lamar’s requests for declaratory judgment and DENIED as to

Lamar’s takings claim.

      SO ORDERED AND ADJUDGED this the 14th day of November, 2019.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -7-
